Citation Nr: 9904638	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an increased rating for paroxysmal 
supraventricular tachycardia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to May 1957.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1990 rating 
decision from the Atlanta, Georgia, Regional Office (RO), 
which, in pertinent part, denied service connection for heart 
disease with supraventricular tachycardia.  The veteran 
perfected a timely appeal to that decision.  

This case was previously before the Board in October 1991 and 
September 1994 at which times the case was Remanded for 
additional development. 

By a rating action dated in January 1997, the RO, in 
pertinent part, granted service connection for paroxysmal 
supraventricular tachycardia and assigned a schedular 10 
percent evaluation for that disability.  It is significant to 
note that this is considered to be a full grant of benefits 
sought on appeal for this issue.  Additionally, the RO denied 
service connection for heart disease, claimed as secondary to 
the service-connected paroxysmal supraventricular 
tachycardia.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in 
September 1998. 


REMAND

The veteran contends, in essence, that his heart disease was 
either incurred during active service, or that his heart 
disease is proximately due to or the result of his service-
connected paroxysmal supraventricular tachycardia.

During the veteran's videoconference hearing in September 
1998, he testified that he received treatment for heart 
disease at Villa Rica Hospital in Villa Rica, Georgia in 
1957.  He also testified that he has received treatment for 
his heart disease from a Department of Veterans Affairs (VA) 
cardiologist and that he was told by a nurse that the VA 
cardiologist concurred with her opinion that the veteran's 
heart disease, to include paroxysmal atrial fibrillation was 
related to his service-connected paroxysmal supraventricular 
tachycardia.  He further testified that he was scheduled for 
a Holter monitor examination on September 24, 1998.  

Submitted in conjunction with the September 1998 hearing was 
a statement from a VA Registered Nurse, which is to the 
effect she and the veteran's cardiologist were of the opinion 
that the veteran's paroxysmal atrial fibrillation could very 
well be related to the service connected supraventricular 
tachycardia.  Also submitted was notification from the VA 
that the veteran was scheduled for a Holter monitor later in 
September 1998.  

In this regard, a review of the May 1998 statement of the 
case reflects that the paroxysmal atrial fibrillation is 
included in the grant of service connection for paroxysmal 
supraventricular tachycardia.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7010, 7013 (1998).  

Subsequent to the September 1994 Remand, the United States 
Court of Veterans Appeals (Court) held that a claimant is 
entitled to service connection on a secondary basis when it 
is shown that the claimant's service-connected disability 
aggravates a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court stated that, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.

The portion of the Department of Veterans Affairs Schedule 
for Rating Disabilities addressing the cardiovascular system 
has been amended effective in January 1998.  The May 1998 
statement of the case furnished the veteran contains the 
revised rating criteria, which appears to be more favorable 
to the veteran than the old criteria.  However, the Board is 
of the opinion that the veteran should also be informed of 
the old rating criteria.

The Board is aware that the RO has undertaken extensive 
development in conjunction with the veteran's claim.  
However, in view of the recently submitted notification 
concerning the scheduled Holter monitor and the Allen case, 
additional development is required

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also inform the veteran 
that he may submit additional evidence 
and argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private military 
medical records pertaining to treatment 
for heart disease since his release from 
active service.  The RO should obtain all 
records which are not on file.

3.  The RO should obtain all treatment 
records associated with the veteran's 
treatment at Villa Rica Hospital in Villa 
Rica, Georgia in 1957 and the VAMC in 
Decatur, Georgia since May 1996, to 
include the Holter monitor examination on 
September 24, 1998.

4.  Thereafter, a VA examination should 
be conducted by a cardiologist in order 
to determine the severity of the service 
connected paroxysmal supraventricular 
tachycardia and the paroxysmal atrial 
fibrillation and the nature and etiology 
of any other heart disease.  In addition 
to an EKG, any other tests deemed 
necessary, should be accomplished.  The 
claims folder, a copy of the revised 
rating criteria, and a copy of this 
Remand are to be furnished to the 
examiner prior to the examination.  

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the following:

a) Whether it is as least as likely as 
not that the paroxysmal supraventricular 
tachycardia and/or the paroxysmal atrial 
fibrillation are aggravating any other 
heart disease diagnosed?  If aggravation 
is found, the examiner is requested, to 
the extent possible, to specify the 
degree of aggravation.  Allen v. Brown, 7 
Vet.App. 439, 448 (1995).  

b)  Whether the veteran experiences four 
or more episodes of paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia per year, documented by EKG 
or Holter monitor?

c) Whether the veteran experiences severe 
frequent attacks of paroxysmal 
tachycardia?

The examiner should provide a rationale 
for all opinions expressed.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the issues in appellate 
status, to include consideration of 
Allen, supra and Karnas v. Derwinski, 1 
Vet.App. 308 (1991). 

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, which includes the old rating criteria, and 
afforded an opportunity to respond thereto with additional 
argument and/or evidence.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 6 -


